DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 3-5, 8-11, and 13-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1, 3-5, 8-11, and 13-15.  Prior art of record fails to teach or fairly suggest a method and an electronic device comprising:
a first subscriber identification module (SIM):
a second subscriber identification module SIM:
a communication circuitry operatively connected to the first SIM and the second SIM, wherein the first SIM is in a radio resource control (RRC) connection state, and the second SIM is in a RRC idle state, and the RRC idle state is configured to include a state without data transmission/reception, based on a SIM: and
a processor operatively connected to the communication circuitry, wherein processor is configured to:
monitor paging cycles for the first SIM and the second SIM,
determine whether a paging conflict has occurred in which a first paging cycle of the first SIM and a second paging cycle of the second SIM overlap for at least a certain interval,

perform cell reselection for the second SIM in a RRC idle state, based on determining that the serving cell is not changed in the first SIM and the second SIM for the certain interval as recited in independent claims 1, 11 and depicted in figure 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(10,623,946) Kumar et al teaches UE operating in a connected mode on a first SIM and operating in a second mode on a second SIM and transmitting, to the first network, Multiple Subscriber Identity Module (MSIM) assistance information regarding the second SIM, the MSIM assistance information including at least one of idle mode information for the second SIM for the second network (see claim 1).
However, Kumar does not teach: monitor paging cycles for the first SIM and the second SIM,
determine whether a paging conflict has occurred in which a first paging cycle of the first SIM and a second paging cycle of the second SIM overlap for at least a certain interval,

perform cell reselection for the second SIM in a RRC idle state, based on determining that the serving cell is not changed in the first SIM and the second SIM for the certain interval as recited in independent claims 1, 11 and depicted in figure 8.
---(2021/0105607) Ioffe et al teaches a single RF chain is used to switch between two TX frequencies corresponding to two SIM cards, and upon registration to the second core network, the UE may indicate that it has an active first SIM card and may provide the paging cycle assignment for the first SIM to the second base station.  The second core network may generate paging cycle assignment for the second SIM using the paging cycle assignment of the first SIM as to generate a non-conflicting paging cycle assignment for the second SIM (0075).
However, Ioffe does not teach: monitor paging cycles for the first SIM and the second SIM,
determine whether a paging conflict has occurred in which a first paging cycle of the first SIM and a second paging cycle of the second SIM overlap for at least a certain interval,
determine whether a serving cell is changed in at least one of the first SIM and the second SIM for a certain interval, when the processor determines that the paging conflict has occurred, and

---(2018/0368099) Chen et al teaches the UE may be DSDS UE such that one SIM may be in standby state (e.g., idle state) while the other SIM is actively communicating with a network (e.g., connection state) wherein paging messages may overlap in time.  Therefore, the UE may enter a fallback state upon detection of a persistent paging message collision scenario.  In the fallback state, UE may prioritize RATs during cell reselection such that a second SIM may prioritize RATs according to DRX cycles such that paging message overlap may be reduced (0069).
Chen does not teach:  monitor paging cycles for the first SIM and the second SIM,
determine whether a paging conflict has occurred in which a first paging cycle of the first SIM and a second paging cycle of the second SIM overlap for at least a certain interval,
determine whether a serving cell is changed in at least one of the first SIM and the second SIM for a certain interval, when the processor determines that the paging conflict has occurred, and
perform cell reselection for the second SIM in a RRC idle state, based on determining that the serving cell is not changed in the first SIM and the second SIM for the certain interval as recited in independent claims 1, 11 and depicted in figure 8.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646